NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 27 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM MULLEN,                                 No.    18-35710

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00536-PK

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Paul Papak, Magistrate Judge, Presiding

                          Submitted November 23, 2020**

Before: GOODWIN, SCHROEDER, and SILVERMAN, Circuit Judges.

      William J. Mullen appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Mullen’s application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo, Attmore v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we affirm.

      Mullen argues that that the administrative law judge (“ALJ”) erred by failing

to properly evaluate evidence of Mullen’s spine, hip, and leg pain, and that the

ALJ’s decision failed to mention a CT scan from Mullen’s records. These issues

are waived because Mullen did not raise them before the district court. See Greger

v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006) (arguments raised for the first time

on appeal are deemed waived absent rare exceptions).

      AFFIRMED.




                                         2
                                                                              18-35710